Davis, P. J.:
The plaintiff in this case taxed his costs upon due notice after trial and verdict in his favor, and upon a certificate of the trial court that the plaintiff was entitled to recover costs against the defendants as administrators.
The taxation was upon notice. The clerk upon the taxation struck out an item of term fees. After the taxation the plaintiff entered up judgment against the defendants for his damages and *122costs, and subsequently made a motion to reopen the taxation, and for the term fees which the clerk had rejected as part of his costs, l'he court below denied this motion on the ground that it was too late after the plaintiff had entered his judgment, to move for a correction of the taxation of costs.
We think the judge at the Special Term was correct. The plaintiff by entei’ing his judgment must be regarded as having accepted the decision of the clerk upon the taxation as correct, and is not now entitled to come to the court and ask that its judgment be opened for the purpose of a retaxation. The order for this reason should be affirmed, without considering the question discussed as to the right upon the affidavits presented to the allowance of the term fees.
Order affirmed, with ten dollars costs and disbursements.
Bradt and Daniels, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.

 Decisions handed down October 30, 1885.